[Cite as State ex rel. Ohio Assn. of Pub. School Emps. v. Willoughby-Eastlake City School Dist., 2022-Ohio-
4242.]


                IN THE COURT OF APPEALS OF OHIO
                           ELEVENTH APPELLATE DISTRICT
                                  LAKE COUNTY

STATE ex rel. OHIO ASSOCIATION                          CASE NO. 2021-L-009
OF PUBLIC SCHOOL EMPLOYEES
(OAPSE)/AFSCME LOCAL 4,
AFL-CIO, AND ITS LOCALS NOS.                            Civil Appeal from the
159 AND 163, et al.,                                    Court of Common Pleas

                 Plaintiffs-Appellees,
                                                        Trial Court No. 2020 CV 001502
        -v-

WILLOUGHBY-EASTLAKE CITY
SCHOOL DISTRICT,

                 Defendant-Appellant.


                                               OPINION

                                   Decided: November 28, 2022
                                  Judgment: Reversed; remanded


Thomas C. Drabick, Jr., OAPSE Director of Legal Services, 6805 Oak Creek Drive,
Columbus, Ohio 43229 (For Plaintiffs-Appellees).

Mark S. Fusco, Eric J. Johnson, Sara Ravas Cooper, and Peter T. Zawadski, Walter &
Haverfield, LLP, The Tower at Erieview, 1301 East Ninth Street, Suite 3500, Cleveland,
Ohio 44114 (For Defendant-Appellant).


THOMAS R. WRIGHT, P.J.

        {¶1}     Appellant in this matter is Willoughby-Eastlake City School District

(“Board”).       Appellees are the Ohio Association of Public School Employees

(OAPSE)/AFSCME Local 4, AFL-CIO, its Locals 159 and 163, and certain classified

nonteaching public school employees employed by the Willoughby-Eastlake City School

District (collectively “Union”).
      {¶2}   According to the complaint, Local 159 represents “all full time and regular

contract cafeteria employees”; Local 163 represents cleaners, custodians, maintenance,

truck drivers, mechanics, carpenters, electricians, plumbers, HVAC technicians, painters,

and masons. As the exclusive bargaining representatives for the employees, Local 159

and Local 163 entered into collective bargaining agreements with the Board governing

the terms and conditions of employment from September 1, 2019 through August 31,

2021 (“CBAs”). The CBAs include provisions regarding reductions in force, calamity

days, and grievance procedures culminating with final and binding arbitration.

      {¶3}   During the 2020-2021 academic year, the Board transitioned to remote

instruction due to the COVID-19 pandemic. The buildings remained open for teachers,

administrators, secretaries, and certain special education students. On November 19,

2020, the Board voted to implement a reduction in force of nonteaching employees

effective December 16, 2020. The employees’ wages were suspended, and their health

insurance benefits were to be cancelled.

      {¶4}   On December 16, 2020, the Union filed a complaint in mandamus and for

other relief. The Union alleged, inter alia, that there is no valid reason justifying the

reduction in force and that by implementing the reduction during the COVID-19 pandemic,

the Board is in violation of R.C. 3319.081(G). The statute provides:

             All nonteaching employees employed pursuant to this section
             and Chapter 124. of the Revised Code shall be paid for all
             time lost when the schools in which they are employed are
             closed owing to an epidemic or other public calamity. Nothing
             in this division shall be construed as requiring payment in
             excess of an employee’s regular wage rate or salary for any
             time worked while the school in which the employee is
             employed is officially closed for the reasons set forth in this
             division.

                                            2

Case No. 2021-L-009
R.C. 3319.081(G). The Union requested, in pertinent part, that the trial court “issue an

order in mandamus directing the [Board] to invalidate the RIFs [reduction in force] and

pay the Plaintiffs back wages, less any appropriate offsets.” They also requested a

preliminary injunction preserving the status quo as it existed prior to December 16, 2020,

regarding the employees’ wages and health insurance benefits.

       {¶5}   The trial court granted a preliminary injunction in favor of the Union on

December 31, 2020. In its order, the trial court determined the following with regard to

the statutory language: COVID-19 is “an epidemic or other public calamity”; the laid off

employees are “employed,” despite the reduction in force; and even though students are

being taught remotely, the schools are “closed” because the employees cannot report to

the buildings to perform their duties. The trial court also concluded that it had jurisdiction

to hear the matter because the rights asserted under R.C. 3319.081(G) are independent

from the parties’ CBAs.

       {¶6}   Ultimately, the trial court concluded that the Union showed by clear and

convincing evidence that there is a substantial likelihood they will succeed on the merits

of the case; that the employees will likely suffer irreparable harm if the injunction is not

granted; that the Board will not be seriously harmed, possibly not harmed at all, and no

third parties will be harmed if the injunction is granted; that the continued employment of

the employees is in the public interest; and that granting the injunction will preserve the

status quo.

       {¶7}   The trial court ordered the Board to comply with the requirements of R.C.

3319.081(G) by continuing to pay the employees’ salaries and associated benefits,

without interruption, until a trial on the merits of the issue can be held. Consequently, the

                                              3

Case No. 2021-L-009
Board instructed the employees to return to work on their first regularly scheduled days

of work following the school district’s winter break. Thus, the employees were laid off

without wages for a two-week period of time—from December 16, 2020 through January

4, 2021.

      {¶8}   The Board immediately appealed the preliminary injunction order.       We

denied the Union’s motion to dismiss the appeal, concluding the trial court’s order is a

final appealable order pursuant to R.C. 2505.02(B)(4).       The Board advances four

assignments of error for our review:

             [1.] The trial court committed prejudicial error in granting
             Plaintiffs-Appellees’ (OAPSE’s) motion for a preliminary
             injunction based upon its opinion that R.C. 3319.081(G)
             prohibited a reduction in force that was otherwise permitted
             under the law and collective bargaining agreements, finding
             that Defendant-Appellant’s schools were closed, the closure
             was owed to an epidemic or other public calamity, and
             Plaintiffs-Appellees were employed for purposes of R.C.
             3319.081(G) even though they were laid off.

             [2.] The trial court committed prejudicial error in granting
             Plaintiffs-Appellees’ motion for a preliminary injunction,
             finding that it had subject matter jurisdiction to review and
             reverse a reduction in force that was implemented under
             collective bargaining agreements containing grievance
             procedures that culminate in final and binding arbitration.

             [3.] The trial court committed prejudicial error in granting
             Plaintiffs-Appellees’ motion for a preliminary injunction,
             finding that Plaintiffs-Appellees showed by clear and
             convincing evidence that there is a substantial likelihood that
             they would succeed on the merits of their case, they would
             likely suffer irreparable harm, Defendant-Appellant would not
             be harmed at all, the continued employment of Plaintiffs-
             Appellees was in the public interest, no third parties would be
             harmed by granting the injunction, and the injunction would
             preserve the status quo.



                                           4

Case No. 2021-L-009
               [4.] The trial court abused its discretion by granting OAPSE’s
               motion for a preliminary injunction without first holding an
               evidentiary hearing.

       {¶9}    We initially address the Board’s second assigned error, which raises the

threshold issue of jurisdiction. Questions of subject matter jurisdiction are reviewed de

novo, without deference to the trial court’s conclusion. Burns v. Daily, 114 Ohio App.3d

693, 701, 683 N.E.2d 1164 (11th Dist.1996); Cleveland v. Abrams, 8th Dist. Cuyahoga

Nos. 92843 & 92844, 2010-Ohio-662, ¶ 12. Subject matter jurisdiction is the power

conferred upon a court, either by constitutional provision or by statute, to decide a

particular matter or issue on its merits. State ex rel. Jones v. Suster, 84 Ohio St.3d 70,

75, 701 N.E.2d 1002 (1998).

       {¶10} The Board contends that, pursuant to R.C. 4117.10(A), the trial court lacks

jurisdiction to adjudicate this case because the CBAs address the matter at issue and

govern its resolution through the grievance and arbitration procedures.         The Union

responds that its complaint is based on allegations independent of the CBAs, thereby

vesting the trial court with jurisdiction.

       {¶11} “When an employee and an employer have entered into a collective

bargaining agreement and a dispute arises, R.C. 4117 controls.” (Citation omitted.)

Pulizzi v. Sandusky, 6th Dist. Erie No. E-03-002, 2003-Ohio-5853, ¶ 9. “It is well settled

that if a party asserts rights that are independent of R.C. Chapter 4117, then the party’s

complaint may properly be heard in common pleas court. However, if a party asserts

claims that arise from or depend on the collective-bargaining rights created by R.C.

Chapter 4117, the remedies provided in that chapter are exclusive.” Ohio Assn. of Pub.

School Emps./AFSCME Local 4, AFL-CIO v. Madison Local School Dist. Bd. of Edn., 190

                                             5

Case No. 2021-L-009
Ohio App.3d 254, 2010-Ohio-4942, 941 N.E.2d 834, ¶ 47 (11th Dist.), citing Franklin Cty.

Law Enforcement Assn. v. Fraternal Order of Police, Capital City Lodge No. 9, 59 Ohio

St.3d 167, 170-171, 572 N.E.2d 87 (1991). “Even when the rights asserted by a plaintiff

are created by state law, if the application of the law is dependent on an analysis or

interpretation of a collective bargaining agreement, the trial court lacks subject matter

jurisdiction over the matter.” (Citation omitted.) Crawford v. Kirtland Local School Dist.

Bd. of Edn., 2018-Ohio-4569, 124 N.E.3d 269, ¶ 31 (11th Dist.).

       {¶12} “R.C. 4117.10(A) outlines the relationship between a collective bargaining

agreement and all applicable state and local laws.” State ex rel. Ohio Assn. of Pub.

School Emp./AFSCME, Local 4, AFL-CIO v. Batavia Local School Dist. Bd. of Edn., 89

Ohio St.3d 191, 195, 729 N.E.2d 743 (2000). The statute provides, in relevant part:

              An agreement between a public employer and an exclusive
              representative entered into pursuant to this chapter governs
              the wages, hours, and terms and conditions of public
              employment covered by the agreement. If the agreement
              provides for a final and binding arbitration of grievances,
              public employers, employees, and employee organizations
              are subject solely to that grievance procedure * * *.

              Where no agreement exists or where an agreement makes no
              specification about a matter, the public employer and public
              employees are subject to all applicable state or local laws or
              ordinances pertaining to the wages, hours, and terms and
              conditions of employment for public employees.

R.C. 4117.10(A).

       {¶13} Here, Article 6 of both CBAs outlines the “Grievance Procedure,” defining

“grievance” as “an alleged violation of a specific written provision of this Agreement” and

requiring that any “such grievance shall be submitted to the following grievance

procedure.”   Section 3(f) of Article 6 provides: “There shall be no appeal from an

                                            6

Case No. 2021-L-009
arbitrator’s decision if within the scope of his authority as set forth above. It shall be final

and binding on the employee or employees involved in the grievance, and the

Administration and the Board.” Therefore, pursuant to R.C. 4117.10(A) and Article 6 of

the CBAs, the grievance procedure, which culminates in final and binding arbitration, is

the exclusive method of resolving any grievance that arises from or depends on the CBAs.

       {¶14} The Union contends, however, that the basis of its complaint—that the

Board violated R.C. 3119.081(G) by implementing a reduction in force during the COVID-

19 pandemic—is a statutory right independent of the CBAs.

       {¶15} The Supreme Court of Ohio has addressed similar arguments regarding the

interplay between statutory rights and CBA provisions in several cases. For instance,

when an explicit conflict exists between a CBA and a statute, the CBA prevails—unless

one of the exceptions in R.C. 4117.10(A) applies (e.g., unemployment or workers’

compensation laws will prevail in the face of an explicit conflict). Streetsboro Edn. Assn.

v. Streetsboro City School Dist. Bd. of Edn., 68 Ohio St.3d 288, 626 N.E.2d 110 (1994),

syllabus; see also Lucki v. Ohio Dept. of Rehab. & Corr., 197 Ohio App.3d 108, 2011-

Ohio-5404, 966 N.E.2d 308, ¶ 10-12, 25 (10th Dist.). When a statute addresses a matter

that is not addressed in a collective bargaining agreement, no conflict exists between the

two, and the statute governs the parties as to that matter. State ex rel. Clark v. Greater

Cleveland Regional Transit Authority, 48 Ohio St.3d 19, 22, 548 N.E.2d 940 (1990);

accord Naylor v. Cardinal Local School Dist. Bd. of Edn., 69 Ohio St.3d 162, 630 N.E.2d

725 (1994).    And, when a collective bargaining agreement uses general language

pertaining to a matter but does not use specific language explicitly demonstrating that the

parties intended to preempt statutory rights, the statutory rights prevail. Batavia, 89 Ohio

                                               7

Case No. 2021-L-009
St.3d at 198; accord State ex rel. Tempesta v. Warren, 128 Ohio St.3d 463, 946 N.E.2d

208 (2011); see also United Elec. Radio & Machine Workers of Am. v. Highland Loc.

School Dist. Bd. of Edn., 2018-Ohio-5307, 127 N.E.3d 377, ¶ 23-25 (5th Dist.).

       {¶16} The Tenth District Court of Appeals has distinguished Clark and Batavia

from a situation where the language of a collective bargaining agreement actually

mirrored the language of a statute. State ex rel. Rose v. Blackwell, 10th Dist. Franklin

No. 04AP-273, 2004-Ohio-6125, ¶ 34-40. The Tenth District concluded that because the

employee’s terms of employment were subject to a collective bargaining agreement that

did not provide her with fewer rights than she was afforded under the relevant statutory

provisions, the grievance process outlined in the agreement was the exclusive method of

resolution. Id. at ¶ 6.

       {¶1}   Here, like Rose, the CBAs include language that mirrors the statutory rights

found in R.C. 3319.081(G). Again, the statute provides:

              All nonteaching employees employed pursuant to this section
              and Chapter 124. of the Revised Code shall be paid for all
              time lost when the schools in which they are employed are
              closed owing to an epidemic or other public calamity. Nothing
              in this division shall be construed as requiring payment in
              excess of an employee’s regular wage rate or salary for any
              time worked while the school in which the employee is
              employed is officially closed for the reasons set forth in this
              division.

R.C. 3319.081(G).

       {¶2}   Article 14 of both CBAs include provisions relating to “Force Reduction and

Recall.” Specifically, the CBA for Local 163 provides: “When it becomes necessary due

to lack of work, lack of funds, or job abolishment to reduce the number of positions in a

job classification within the bargaining unit, the following procedure shall be used[.]”

                                            8

Case No. 2021-L-009
Similarly, the CBA for Local 159 provides: “This shall be exclusive remedy for reducing

the workforce by layoffs and shall not require the Board to fill any vacancy. When it

becomes necessary due to lack of work, lack of funds, closing of a school, or job

abolishment to reduce the number of positions in a job classification within the bargaining

unit, this procedure shall be used[.]” (Emphasis added to highlight the differences

between the two CBAs.)

       {¶3}   Thereafter, Article 20 of each CBA provides for “Calamity Days.” The CBA

for Local 159 states:

              [A.] Employees shall be paid, within limits established by law,
              their appropriate rate of pay for all days or part of a day when
              schools in which they are employed are closed owing to an
              epidemic or other public calamity.

              [B.] Any employee who is required to work for the Board of
              Education on a calamity day shall be compensated at one and
              one half (1 ½) times his/her regular rate of pay for hours
              worked, in addition to his/her pay for calamity days. Minimum
              call in pay for this purpose will be one hour.

              [C.] Employees who arrive at work prior to the public (T.V.,
              radio, etc.) or personal (telephone) notification of school
              closing, shall be paid a minimum of one hour at their regular
              hourly rate.

       {¶4}   The CBA for Local 163 similarly states:

              [A.] Within the limits established by law, employees shall be
              paid their appropriate rate of pay for all days or part of a day
              when schools in which they are employed are closed owing to
              an epidemic or other public calamity.

              [B.] Any employee required to work on a calamity day will be
              compensated at the rate of time and one-half (1 ½). Any
              employee who must report to his assignment prior to the time
              of school being cancelled (radio, T.V., telephone) will be paid

                                             9

Case No. 2021-L-009
              at the rate of time and one-half (1 ½) for hours worked. The
              Board may, however, elect to give compensatory time or pay
              for the hours worked.

              [C.] Calamity days shall be counted as days worked for the
              purpose of determining the rate of overtime work payment.

       {¶5}   Given the fact that these CBA provisions track the language of the statute,

the Union’s assertions that, for example, “the statute is not contained nor incorporated

into the parties’ [CBA]” and “there is nothing in the parties’ [CBAs] that address the issue,”

coupled with its concession that “specific interpretations of a provision of the [CBA] * * *

always belong in arbitration,” are perplexing. “It is axiomatic that R.C. 3319.081 was

intended to provide certain protections to those employees covered by the statute.”

Batavia, 89 Ohio St.3d at 195; State ex rel. Brannon v. Lakeview School Bd. of Edn.,

2016-Ohio-1367, 62 N.E.3d 1003, ¶ 22 (11th Dist.) (“R.C. 3319.081 is a prophylactic

statute enacted to provide job security to non-teacher employees within a school

district.”). But it is evident that R.C. 3319.081(G) does not provide the employees with

any greater rights than they negotiated for and attained under the CBAs. Thus, even

though the Union is asserting rights created by state law, the application of that law is

dependent on an analysis or interpretation of the CBAs. And the exclusive method of

resolution provided in the CBAs is the Grievance Procedure, which culminates in final

and binding arbitration. We conclude, therefore, that the trial court lacks subject matter

jurisdiction to review the Union’s complaint and erred in granting the Union’s motion for a

preliminary injunction. See Crawford, 2018-Ohio-4569, at ¶ 31.

       {¶6}   The second assigned error is well taken.



                                             10

Case No. 2021-L-009
      {¶7}   In its first assigned error, the Board raises issues of statutory interpretation

pertaining to R.C. 3319.081(G).     In its third and fourth assigned errors, the Board

contends the trial court erred in granting the motion for a preliminary injunction on the

merits and without first holding a hearing. Our conclusion under the Board’s second

assigned error renders these arguments moot.

      {¶8}   The judgment of the Lake County Court of Common Pleas is reversed, and

this matter is remanded to the trial court for further proceedings consistent with this

opinion.




CYNTHIA WESTCOTT RICE, J.,

MARY JANE TRAPP, J.,

concur.




                                            11

Case No. 2021-L-009